DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority 
This application claims priority to U. S. Application No. 14/198,220 filed March 5, 2014 now Patent No. 10,393,142, to U.S. Application No. 13/679,375 filed November 16, 2012 now patent 8,702,379; to U.S. Application 12/087,075 filed July 21, 2009 now patent 8,337,145; to PCT Application No. AU2006/01945 filed December 20, 2006; and to U.S. Provisional Application No. 60/755,776 filed January 4, 2006.

Status of Claims
This Office Action is responsive to the amendment filed on . As directed by the amendment: claims 1, 3-13, 15, and 17-25 have been amended; claims 2 and 16 have been cancelled; and claims 27-30 have been added. Thus, claims 1, 3-15, and 17-30 are presently pending in this application, claims 9, 11, 12, 23 and 25 being withdrawn from consideration.
Claims 1-4, 8, 10, 13, 15-18, 22, and 24 were previously rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daly et al. (U.S. Publication No. 2003/0168064). Claims 5-7 and 19-21 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Bengtsson et al. (WO 2005/097244 A1). Claims 14 and 26 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Truitt et al. (U.S Patent No. 6,644,311).
Applicant's amendments necessitated the application of new grounds of rejection in light of prior art, shown below.
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 27 and 29 recite “wherein better noise cancellation is provided when the first distance is the same as the second distance than when the first distance is different than the second distance.”, ln 1-3.  While claims 1 and 15 recite: “the first distance is the same as the second distance;”, to which claims 27 and 29 depend, respectively.  Thus, the claims 27 and 29 requiring the first distance to be the same as the second distance does not further limit the relative dimensional relationship between the first distance and the second distance. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8, 10, 13, 15, 18, 22, 24, 27, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansmann (U.S. Patent No. 6,474,960).
Regarding Claims 1 and 27, Hansmann discloses a system for reducing noise generated by a blower, the system comprising: a blower (2, 6, 10; Fig. 2-3; col 4, ln 40-51), comprising a motor (6; Fig. 3), an impeller (2, 10; Fig. 2-3), a blower a blower , wherein the blower inlet is a first distance (the flow path C, Fig. A annotated below) from the blower outlet; an enclosure (14; Fig. 3) in which the blower is mounted air inlet air outlet, wherein the enclosure air inlet is a second distance (H, Fig. A annotated below) from the enclosure air outlet; and a separator (13; Fig. 3) formed with a membrane (col 5, ln 8-13) and configured to divide the enclosure into the inlet section and the outlet section and to provide acoustic communication between the inlet section and the outlet section (col 4, ln 11-17; col 5, ln 8-13).

    PNG
    media_image1.png
    578
    570
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Hansmann.
Hansmann does not explicitly disclose the system wherein and the first distance is the same as the second distance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Hansmann to have the first distance to be the same as the second distance since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) See MPEP 2144.04 IV (A). In the instant case, the system of Hansmann would not operate differently with the claimed relative dimensioning and since the membrane of the system of Hansmann is intended to reduced sound emission the system would function appropriately having the claimed relative dimensioning of the first distance to the second distance. Further, applicant places no criticality on the relative dimensioning of the first distance to the second distance, indicating that the relative dimensioning of the first distance to the second distance “may” be set to some other relationship (Applicant’s Specification: ¶ 0064).
Regarding Claim 4, the modified system of Hansmann discloses the system wherein the membrane 
Regarding Claim 8, the modified system of Hansmann discloses the system wherein the separator comprises one or more regions of compliance (See Hansmann: Fig. 3; col 4, ln 11-17; col 5, ln 8-13).
Regarding Claim 10, the modified system of Hansmann discloses the system further comprising a layer (A, Fig. B annotated below) formed by the separator (B, Fig. B annotated below) and an additional separator (C, Fig. B annotated below), the layer providing a fluid medium (air) to transmit acoustic waves between the inlet section and the outlet section (See Hansmann: col 4, ln 11-17; col 5, ln 8-13).

    PNG
    media_image2.png
    783
    723
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3 of Hansmann.

Regarding Claim 13, the modified system of Hansmann discloses the system, shown above. 
The modified system of Hansmann does not specifically disclose the system wherein an area of the membrane blower outlet 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, the modified system of Hansmann discloses the system clearly depicts the system wherein an area of the membrane blower outlet (See Hansmann: Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the area of the membrane is substantially larger than the cross-sectional area of the blower outlet. 

Regarding Claims 15 and 29, Hansmann discloses a system for reducing noise generated by a blower, the system comprising: a blower (2, 6, 10; Fig. 2-3; col 4, ln 40-51), comprising a motor (6; Fig. 3), an impeller (2, 10; Fig. 2-3), a blower a blower , wherein the blower inlet is a first distance (the flow path C, Fig. C annotated below) from the blower outlet; an enclosure (14; Fig. 3) in which the blower is mounted air inletair outlet, wherein the enclosure air inlet is a second distance (I, Fig. C annotated below) from the enclosure air outlet; and one or more separators (13; Fig. 3 at J and K, Fig. C annotated below) formed with one or more membranes (col 4, ln 11-17; col 5, ln 8-13), the one or more separators each configured to divide the enclosure and to provide acoustic communication between respective two sections out of the inlet section, the outlet section and at least one of the one or more intermediate sections (col 4, ln 11-17; col 5, ln 8-13; Fig. 3).

    PNG
    media_image3.png
    578
    570
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3 of Hansmann.
Hansmann  does not explicitly disclose the system wherein and the first distance is the same as the second distance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Hansmann to have the first distance to be the same as the second distance since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) See MPEP 2144.04 IV (A). In the instant case, the system of Hansmann would not operate differently with the claimed relative dimensioning and since the membrane of the system of Hansmann is intended to reduced sound emission the system would function appropriately having the claimed relative dimensioning of the first distance to the second distance. Further, applicant places no criticality on the relative dimensioning of the first distance to the second distance, indicating that the relative dimensioning of the first distance to the second distance “may” be set to some other relationship (Applicant’s Specification: ¶ 0064).
Regarding Claim 18, the modified system of Hansmann discloses the system wherein the one or more membranes 
Regarding Claim 22, the modified system of Hansmann discloses the system wherein the membrane 
Regarding Claim 24, the modified system of Hansmann discloses the system further comprising a layer (A, Fig. B annotated above) formed by the separator (B, Fig. B annotated above) and an additional separator (C, Fig. B annotated above), the layer providing a fluid medium (air) to transmit acoustic waves between the inlet section and the outlet section (See Hansmann: col 4, ln 11-17; col 5, ln 8-13).



Claims 3, 5-7, 17, 19-21, 28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansmann as applied to claim 1 above, and further in view of Bengtsson et al. (WO 2005/097244 A1; hereinafter: “Bengtsson”).
Regarding Claims 3 and 17, the modified system of Hansmann discloses the system wherein the separator for reducing noise generated by the blower, shown above.
The modified system of Hansmann does not specifically disclose the system wherein the separator is at least in part flexible. 
Bengtsson teaches a noise reduction ventilator comprising a separator (44; Fig. 1-4) being at least in part flexible (Pg. 9, ln 32 to Pg. 10, ln 9) for the purpose of furthering noise reduction while being as thin as possible (Pg. 10, ln 2-9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the separator of the modified system of Hansmann to include being at least in part flexible as taught by Bengtsson for the purpose of furthering noise reduction while being as thin as possible (See Bengtsson: Pg. 10, ln 2-9).
Regarding Claims 5, 7, 19, and 21, the modified system of Hansmann discloses the system wherein the separator for reducing noise generated by the blower, shown above. 
The modified system of Hansmann does not specifically disclose the system wherein the membrane 
Bengtsson teaches a noise reduction ventilator comprising a membrane (44; Fig. 1-4) being metallic comprising foil (Pg. 9, ln 32 to Pg. 10, ln 9) for the purpose of furthering noise reduction while being as thin as possible (Pg. 10, ln 2-9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the membrane of the modified system of Hansmann to include being metallic by comprising foil as taught by Bengtsson for the purpose of furthering noise reduction while being as thin as possible (See Bengtsson: Pg. 10, ln 2-9).
Regarding Claims 6 and 20, the modified system of Hansmann discloses the system wherein the separator for reducing noise generated by the blower, shown above. 
The modified system of Hansmann does not specifically disclose the system wherein the membrane 
Bengtsson teaches a noise reduction ventilator comprising a membrane (44; Fig. 1-4) comprising a plastic material (Pg. 9, ln 32 to Pg. 10, ln 9) for the purpose of furthering noise reduction while being as thin as possible (Pg. 10, ln 2-9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the membrane of the modified system of Hansmann to include the membrane comprising the plastic material as taught by Bengtsson for the purpose of furthering noise reduction while being as thin as possible (See Bengtsson: Pg. 10, ln 2-9).
Regarding Claims 28 and 30, the modified system of Hansmann discloses the system, shown above. 
The modified system of Hansmann does not specifically disclose the system wherein the membrane is acoustically transparent and allows sound waves on either side of the membrane to add to each other.
Bengtsson teaches a noise reduction ventilator comprising a membrane (44; Fig. 1-4) that is acoustically transparent and allows sound waves on either side of the membrane to add to each other (Pg. 9, ln 32 to Pg. 10, ln 9; Pg. 11, ln 14-20) for the purpose of furthering noise reduction while being as thin as possible (Pg. 10, ln 2-9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the membrane of the modified system of Hansmann to include the membrane being acoustically transparent and allows sound waves on either side of the membrane to add to each other as taught by Bengtsson for the purpose of furthering noise reduction while being as thin as possible (See Bengtsson: Pg. 10, ln 2-9).

Claims 14 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansmann as applied to claim 1 above, and further in view of Truitt et al. (U.S Patent No. 6,644,311; hereinafter: “Truitt”).
Regarding Claims 14 and 26, the modified system of Hansmann discloses the system, shown above. 
The modified system of Hansmann does not specifically disclose the system further comprising a controller for controlling the blower, wherein the blower is configured with the controller to provide an air flow for a respiratory therapy and wherein the system is adapted for coupling with a patient interface.
Truitt teaches a pressure support system comprising a blower (52; Fig. 3) and a controller (38; Fig. 3) for controlling the blower (col 2, ln 38 to col 3, ln 11), wherein the blower is configured with the controller to provide an air flow for a respiratory therapy (col 2, ln 38 to col 3, ln 11) and wherein the system is adapted for coupling with a patient interface (16; Fig. 3) for the purpose of monitoring the pressure or flow of breathing gas delivered to the patient and adjusting the pressure or flow in a feedback fashion to meet the desired prescription pressure level (col 2, ln 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Hansmann to include the controller for controlling the blower, wherein the blower is configured with the controller to provide the air flow for the respiratory therapy and wherein the system is adapted for coupling with the patient interface.as taught by Truitt for the purpose of monitoring the pressure or flow of breathing gas delivered to the patient and adjusting the pressure or flow in a feedback fashion to meet the desired prescription pressure level (See Truitt: col 2, ln 61-64).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the blower inlet being a first distance from the blower outlet and the enclosure air inlet being a second distance from the enclosure air outlet, and the first distance is the same as the second distance of amended independent claims 1 and 15 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Hansmann, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785